DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soloway et al. [US 6,225,903] in view of Litsuka [US 5,7900,015], Gu et al. [2015/0279198; Gu] and  Kanayama [US 2005/0225442].  
Per claim 1. Soloway discloses an alarm control panel (70) communicated with deadbolt sensor command unit 30 and alarm telephone system for notifying alarm signal to central monitoring station, that the alarm control panel would include a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a computer system to perform all the alarm functions including different programing alarm modes, that computer readable storage medium causes the computer system to: 
          successively obtain current door lock activation data for a door of a dwelling of a user;  
          determine whether the door is currently locked or unlocked based at least in part on the obtained door lock activation data [as cited at Summary section] “a security alarm system which may be selectively armed or disarmed when monitoring a protected premises is described which utilizes the position of a deadbolt to determine whether the security system should be armed or disarmed.”  The deadbolt position is indicative of lock activation data (e.g. lock or unlocked);
          set a configuration of a controller for the dwelling to a first configuration (e.g. disarmed mode) based at least in part on a determination that the door is currently locked (e.g. by deadbolt 20), the first configuration including disabling alerts from a sensor coupled to the controller (as recited at Abstract, “in the case where the lock was engaged from inside the premises or from outside the premises and an authorized individual remains inside, the inside sensors would remain deactivated”) and while the controller is operating in the first configuration: 
    in accordance with a determination that the door is currently unlocked, set or send instructions to set the configuration of the controller to a second configuration (e.g. armed mode) the second configuration including enabling transmission to the controller of notifications generated by the sensor coupled to the controller, as cited at [Figs. 1-3, Abstract, col. 6, lines 64-67 and col. 7, lines 1-10]. The interior protection components are often bypassed when the user is home and the alarm system can be programmed to operate in different configurations (e.g. sensors bypassed in zones when the user is home).  However, Soloway does not explicitly mention that the alarm system at armed mode (second configuration) including the determination that door is currently unlocked, and the second configuration including enabling alerts from sensor coupled to the controller.  Litsuka teaches a security apparatus including a configuration that determination if the door is currently unlocked set the controller to an arming operation (a second configuration) [Fig. 6, col. 6, lines 38-67 and col. 7, lines 1-23] and it is common that while in arming operating mode the sensors enabling for continuing monitor at least a portion of the perimeter and generated notifications to the controller.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Gu teaches a security system comprises IP devices (106, 108 and 110) and the IP devices can be sensors and cameras [para. 16] and further teaches “In other implementations, devices can be placed in different modes within the same security system. For example, an authorized user can specify particular cameras to be in a particular mode even if the one or more criteria for determining a different mode are satisfied.  In another example, an authorized user can designate a particular camera to remain in stay mode in situations where the remaining cameras switch to away mode, e.g., when the user leaves the house. That way the authorized user(s) can remain notified if the stay mode camera is accessed. Thus, the particular mode of each of the security devices can be specifically tailored to event criteria and user preferences." [para. 27-28 and 37].  With that, the camera notification can be set to be continued to monitor at least a portion of the dwelling when the alarm system set at disarmed mode (e.g. first configuration).  Thus, the sensor (camera) can be programmed to be enabled or disabled according to any appropriate set configuration, such as disarm mode as user desired, that camera continues to monitor at least certain bypassed zone while user set as stay mode (disarmed mode).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to program that the camera continues monitor while in disarmed mode (first configuration) and not generated notification as Kanayama teaches a security system includes a function of sends a notification to user when the controller has been placed in the second configuration [para. 165-167].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the function of sending notification to user when changed from first configuration to second configuration as taught by Kanayama to the combination above, for the benefit of prevent any false alarm, because user may purposely not to set to arm mode, since user still in the proximity vicinity of the dwelling or user left the dwelling and forgot to set to arm mode, the notification would provide a peace of mind to the user that the current security system has set in arm state.    
Per claims 6-7. Soloway and the combination made obvious above, except for explicitly mention that sensor coupled to the controller includes a video camera and the notifications from one or more video cameras in the dwelling disabled in the first configuration and enabled when the second configuration. Gu teaches a security system comprises devices (106, 108 and 110) wherein devices includes a video cameras [para. 16] and further teaches “In other implementations, devices can be placed in different modes within the same security system. For example, an authorized user can specify particular cameras to be in a particular mode even if the one or more criteria for determining a different mode are satisfied.  In another example, an authorized user can designate a particular camera to remain in stay mode in situations where the remaining cameras switch to away mode, e.g., when the user leaves the house. That way the 
Per claim 8. Soloway and the combination made obvious above, Soloway further teaches “upon the locking of a deadbolt, the interior sensors will look to detect an individual in the premises for a predetermined delay time. If the interior sensors do not detect motion within the preselected delay time, the interior sensors will then arm. Alternatively, if the interior sensors do indeed detect motion within the preselected delay time, the interior sensor will be bypassed; the system will assume that the deadbolt had been engaged by a user inside the premises or that another authorized person remains in the premises.” [col. 7, lines 30-40].  With that teaching, any conventional door lock can be manually locked by user from inside of the door and close the door by pulling it from the outside of the door for arming the system, if sensors do not detect any motion within the dwelling.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to recognize that the second configuration can be set if detected the dwelling is unoccupied, regardless of whether the door 
Per claim 9.  Soloway and the combination made obvious above, Litsuka further teaches at Fig. 6 step 58, where the controller determined that the door is unlocked and the vehicle is unoccupied, send instruction to lock the door and arming operation [col. 7, lines 1-7], that constitutes of the computer system to: in accordance with a determination that the door is unlocked, and the dwelling is unoccupied, set or send instructions to set the configuration of the controller for the dwelling to the second configuration, including locking or sending instructions to lock one or more doors in the dwelling.
Per claim 10. Soloway and the combination made obvious above, Litsuka further teaches, determination that the door is unlocked, and the vehicle is unoccupied, set or send instructions to set the configuration of the controller for the vehicle to the second configuration, including locking one or more doors [col. 7, lines 1-7], except for not explicitly mention that sends a notification to the user that the controller has been placed in the second configuration.  Kanayama teaches a security system includes a function of sends a notification to user when the controller has been placed in the second configuration [para. 165-167].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the function of sending notification to user when changed from first configuration to second configuration as taught by Kanayama to the combination above, for the benefit of prevent any false alarm, because user may purposely not to set to arm mode, since user still in the proximity vicinity of the dwelling or user left the dwelling and forgot to set to arm mode, the notification would provide a peace of mind to the user that the current security system has set in arm state.    
Per claim 11. Soloway and the combination made obvious above, Litsuka further teaches a housing (e.g. apparatus 10) that contains the computer system also contains a door lock for the door [see Fig. 1, col. 3, lines 34-48]. 
Per claim 12. Soloway and the combination made obvious above, Litsuka further teaches a controller (20) for the vehicle or dwelling [Fig. 1, col. 7, lines 20-23].
Per claim 13.  Soloway and the combination made obvious above, except for not explicitly mention the computer system is located in a smart home provider server system remote from the dwelling.  Gu further shows the security system (102) interconnected with a remote server provider system (114) [see Fig. 1 and para. 21].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to employ the remote server for monitoring the security system at the remote location as taught by Gu to the combination above, for an advantage of at least a safety the computer system, because the server located at remote location from the dwelling, which not easy to compromise or damage by unauthorized person, such as intruder at the dwelling. 
Per claim 14.  The computer system limitations are similar to those in claim 1 above, that the rejection would be in the same manner. 
Per claim 15. The method step limitations are similar to those in the claim 1, that the rejection would be in the same manner. 
Per claim 17. Soloway and the combination made obvious above and Kanayama taught that user is able to selectively change mode from user's mobile device [cited para. 77], except for changing to a third configuration. Gu teaches security system comprises a plurality mode, such as, first mode, second mode, different mode and other modes [see para. 26]. The system can be selectively change to any mode available. Thus, it would be obvious to one having ordinary skill 
	Per claim 18. Soloway and the combination made obvious above, Soloway further suggested that the numerous sensors that provide interior protection are often bypassed (e.g. disabled) when user is home (e.g. disarming mode or first configuration) and the sensors are activated when arming [see Abstract]. 
Per claim 19.  Soloway and the combination made obvious above, Soloway further teaches wherein the first configuration (e.g. disarming; sensors often bypassed) comprises a user-home configuration (e.g. HOME mode), and wherein the second configuration (e.g. arm the security system) comprises a user-away configuration (e.g. EXIT mode) [see Abstract and col.7, lines 58-59 and col. 8, lines 3-5].
Per claim 20. The method step limitations are similar to those in claim 10 above, that the rejection would be in the same manner.   

Claim Objections
4.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In order to allow the claims, the allowable subject matter of claim 2, must be included in every independent base claims.
Claim 2.  The non-transitory computer readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by the computer system, cause the computer system to: obtain current occupancy data for the dwelling of the user; determine whether the dwelling is currently occupied based at least in part on the obtained occupancy data; 2 of 10App. No. 16/787,575Attorney Docket No. 030120-267840US wherein setting the configuration of the controller for the dwelling to the first configuration is further based on the determined occupancy for the dwelling; and wherein setting or sending instructions to set the configuration of the controller to the second configuration is further based on a determination that the dwelling is unoccupied.  


Response to Arguments
5.	Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive.
Applicant argued: Soloway and the combination references not disclose “the first configuration including disabling transmission to the controller of notifications generated by a sensor” and specific that Gu did not teach nor suggest the limitation above.  
Examiner disagreed: As addressed in rejection above, Soloway teaches the security alarm system would be set at armed, disarmed or the interior sensors would be bypassed at certain zone, Gu teaches security cameras/sensors including camera module (notification firmware and notification software) which programmed when camera activation and when notifications should be provided (e.g. notification transmission under stay mode and not transmission under away mode) [para. 40-41].  Since the programmable camera can be set to any appropriate mode or activation, the camera can be programmed to enable whenever user desired, including during the first configuration or at any appropriate configuration.  Therefore, it would have been obvious to one having ordinary skill in the art to recognize that the programmable camera is able to configure to disable the transmission of notification when security system is set at first configuration as claimed, and since Soloway teaches that some interior monitoring sensors can configured as bypass sensors while other sensors are remaining active, user can set any appropriate sensor/camera to be active or bypassed in any appropriate security mode or at particular protection zone while user set at stay mode or away mode. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962.  The examiner can normally be reached on Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/SON M TANG/Examiner, Art Unit 2685          

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685